ON MOTION FOR REHEARING.
Macfarlane, J.
It is insisted, on motion for a rehearing, that, under the ruling in the original opinion, if an unsecured creditor is to derive no advantage from a successful attack upon a deed of trust, which is fraudulent as to one or more of the creditors secured thereby, and valid as to the rest, he will have no inducement to question its validity, and opportunity will thus be afforded a dishonest debtor to carry out fraudulent schemes without fear of having the fraud exposed and the fraudulent purpose prevented. This result is predicated upon the assumption that no one claiming security under the deed, though himself in no manner connected with the fraud, could question *532its validity as to any of those who also claim under the same deed.
There would be much force in this argument if the assumption were true.
It is undoubtedly a well settled principle of law that .neither the grantor in a fraudulent deed, nor his heirs, executors, or assigns can question its validity. Roan v. Winn, 93 Mo. 511, and eases cited. But in the same case it was held that, though, under a statutory assignment, the assignee could not question the validity of a prior conveyance of the assignor, yet a creditor could do so though he had accepted- the assignment by having his debt allowed.
In Heinrichs v. Woods, 7 Mo. App. 236, page 239, it is said on the same subject: “The conveyance was good against, the assignee; but if void as to creditors, of the assignor, it may be attacked by them, whether they have accepted under the assignment or not.” This decision was expressly approved in Roan v. Winn, supra.
There is no such distinction between the deed of trust in question, in this case, and a deed of assignment, as would require a different rule of law in respect to the rights of secured creditors who were innocent of the fraud of the grantor. They are no more grantees under the deed of trust than the creditors of an assignor are grantees under a deed of assignment.
The statute concerning fraudulent conveyances, (see. 5170) declares that every conveyance or assignment of any goods and chattels, with intent to hinder, delay, or defraud creditors, “shall be from thence forth deemed and taken, as against said creditors,” to be utterly void. No distinction is made between a creditor who is secured and one who is not. The deed is void as to all creditors who do not participate in the fraud, and any one of such creditors has the right to *533invoke the powers of a court of equity to remove the •fraudulent deed if legal process is thereby obstructed.
All concur in overruling the motion.